Citation Nr: 0032454	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  91-54 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiac disability.

2.  Entitlement to an increased rating for low back 
disability, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from June 1968 to June 1971 
and from November 1971 to August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1990 and March 1992 rating 
decisions of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, Regional Office (RO).  The case has been 
remanded on several occasions.  

In January 1999, the Board remanded the matters to obtain 
contemporaneous VA examinations and additional medical 
evidence.  In February 2000 the RO confirmed and continued 
the denial for the service connection claim and granted an 
increased rating for the low back disability claim.  The 20 
percent rating was increased to 40 percent, effective January 
4, 1992.  Because the service connection claim remains denied 
and a rating in excess of 40 percent is possible for the low 
back disability, the issues remain on appeal.  38 C.F.R. 
§ 19.38 (2000); see also AB v. Brown, 6 Vet. App. 35 (1993). 

In March 2000 the veteran, via his representative, submitted 
an informal claim for entitlement to an increased rating for 
his cervical spine disability.  The matter is referred to the 
RO for the appropriate development.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of evidence necessary to substantiate his 
claims.

2.  The veteran's cardiac disability is not related to 
service or to the service-connected asthma disability.

3.  The veteran's low back disability is manifested by 
moderate limitation of motion with pain, moderate 
paravertebral muscle spasm, and acute flare-ups.  The 
disability results in increased limitation of functional 
ability due to pain, weakened movement, and excess 
fatigability.


CONCLUSIONS OF LAW

1.  The veteran's cardiac disability was not incurred in or 
aggravated by service, nor related to service or the service-
connected asthma disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2000).  

2.  The criteria required for an increased rating to 60 
percent for the veteran's low back disability are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran seeks service connection for a cardiac disability 
and a rating in excess of 40 percent for his low back 
disability.  In this case the VA has made reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claims.  The veteran's case has been remanded on several 
occasions from 1991 to 1999.  As a result, additional VA and 
non-VA medical reports, Social Security Administration (SSA) 
reports, and VA examination reports have been obtained.  
Thus, in the matters at hand, the VA has made reasonable 
efforts to assist the veteran.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
___ (2000).  


Service Connection

The veteran asserts that his cardiac disability is either 
related to service or to his service-connected asthma 
disability.  Service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for certain 
chronic diseases, including arteriosclerosis, if manifest to 
a degree of 10 percent or more within one year from the date 
of separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The regulations also 
state that service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection may be established for a disability which 
is proximately due to or the result of a service-connected 
disease.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The [VA] shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the [VA].  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, [VA] shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a cardiac disability, and is not in equipoise.  The probative 
and persuasive evidence fails to show that his current 
cardiac disability had its onset in service, manifested to a 
compensable degree within a year after service, or is related 
to service or the service-connected asthma disability.  
Although the service medical records contain several clinical 
entries from 1968 to 1969 documenting complaints of chest 
pain, during that time the veteran's complaints were 
attributed to chest pain syndrome, an upper respiratory 
infection, and muscle strain.  Clinical findings associated 
with the heart were normal.  Moreover, even though on 
discharge examination in May 1982 laboratory tests showed the 
veteran's cholesterol level at 418 milligrams per 100 
milliliters, clinical evaluation at that time was checked as 
normal.  A chest x-ray study was normal too.  The service 
medical records contain no diagnosis of a cardiac disability.

The post-service medical evidence also preponderates against 
the veteran's claim.  On VA examination conducted in October 
1982 the veteran complained of periodic chest pain, but the 
chest x-ray, electrocardiogram, and physical examination 
reports were normal.  History of chest pain, no objective 
findings was noted.  Thereafter medical reports dated from 
1982 to 1988 do not reference a cardiac disability.  In fact, 
radiographic reports dated in 1983 and 1986 show normal 
findings.  In this case the medical evidence shows that 
initial diagnoses of new onset angina and unstable angina 
were made in August 1989, approximately seven years post 
service.  In 1990 the veteran underwent a cardiac 
catheterization and coronary artery bypass.  The diagnosis 
was coronary arteriosclerotic heart disease:  unstable 
angina, functional class II; intact ventricular function; and 
total occlusion of right coronary artery, high grade left 
anterior descending (coronary) artery and circumflex disease, 
total occlusion of right coronary artery.  On VA examination 
in February 1993 the diagnosis was coronary artery disease 
status post coronary artery bypass grafting (CABG)-stable 
angina, and reports from the SSA show that the veteran was 
awarded benefits because of his heart disability.  VA and 
private outpatient treatment reports dated from 1992 to 2000 
show continued treatment for the heart disability.  Not one 
of the medical reports however attributes the veteran's 
disability to service or to the service-connected asthma 
disability.

The Board acknowledges that in April 1990, J.B., M.D., noted 
the veteran's medical history and stated that it was 
difficult to ascertain the length of time the veteran's 
atherosclerotic lesions had been present.  He added they 
probably had been present over the last twenty years.  For a 
patient like the veteran with a strong family history and 
hyperlipoproteinemia, based on his metabolism, the lesions 
could have come and gone at times and may have been 
accelerated at other times.  Additionally, in a March 1995 
statement, a VA physician provided general information about 
coronary artery disease, and stated that patients with risk 
factors of coronary disease such as a family history and 
increased cholesterol could have accelerated 
arteriosclerosis.  Therefore, it was quite probable that the 
veteran's process of coronary narrowing occurred several 
years proceeding his CABG, probably greater than 5 years and 
possibly as long as 10-15 years given the extent and severity 
of his coronary occlusions prior to the CABG.  The physician 
however stated it was impossible to speculate accurately.  He 
added, alternatively, only prior plaques may have been 
present over the prior 5-15 years and a more accelerated 
process may have occurred subsequently over 2-3 years prior 
to the CABG.  This too was impossible to determine.  The 
physician opined that the veteran's coronary disease probably 
pre-dated his CABG by more than five years.  Another 
physician concurred with the aforementioned opinion.

Nevertheless, in spite of the aforementioned medical 
opinions, the preponderance of the evidence in this case 
remains against the veteran's claim.  The Board points out 
that the examiners did not establish that the veteran's 
cardiac disability had its onset in service or within the 
requisite presumptive period after service.  Instead, they 
maintained that it was impossible determine.  They also did 
not relate the disability to service or to the service-
connected asthma disability.  

In addition to the foregoing, on VA examination in July 1995, 
after reviewing the veteran's history and medical records, 
the examiner found no substantial evidence to prove that the 
veteran had significant symptoms of coronary artery disease 
developing prior to his discharge from service.  The examiner 
stated there was no significant proof to identify such 
diagnosis.  The examiner opined that the veteran's chest pain 
may have been related to angina pectoris, given the fact that 
he had elevated cholesterol levels and other risk factors for 
coronary disease.  However, his conclusion was 
unsubstantiated because no work up was initiated at that 
time.  The examiner found that no clear association between 
the veteran's symptoms and his current diagnosis could be 
established based on medical records and his description of 
his symptom complex.  Although the examiner stated the 
veteran's symptoms may very well have been related to 
bronchial asthma, as this was an active, ongoing problem at 
that point, he added that to make that distinction at this 
time would be impossible.  The diagnosis was coronary artery 
disease, CABG in 1990, with recent return of chest pain 
approximately Class II.  

A VA examiner in June 1996 also wrote that he found no 
evidence showing that the veteran had coronary artery disease 
in service.  The examiner acknowledged that the veteran had 
an elevated cholesterol level of 400 (milligrams per 100 
milliliters) in 1982, but stated that it was only a risk 
factor and that it did not identify disease alone.  He added 
as for chest pain at that time, the complaints were never 
documented as angina.  Thus, there was no evidence in the 
veteran's records showing he had coronary artery disease 
while in service.  On VA examination in November 1997 the 
examiner stated that he could not opine when the veteran's 
coronary artery disease first developed.  He stated that the 
disease was likely a result of known cardiac risk factors, 
which include hypertension, hypercholesterolemia, and family 
history.  He found no relation between the veteran's asthma 
and coronary artery disease.  Finally, on VA examination in 
January 2000, after reviewing the veteran's claims folder and 
examining him, the examiner opined that it is unlikely that 
the veteran's cardiac disorder had any connection with his 
service-connected asthma as far as etiology.  Thus the 
probative and persuasive evidence shows that the veteran's 
cardiac disability did not manifest in service or within the 
requisite presumptive period post service.  It also shows 
that the disability is not related to service or to the 
service-connected asthma disability. 

The Board also acknowledges the veteran's assertions 
maintaining that his service-connected asthma disability 
aggravates his nonservice-connected cardiac disability.  
Thus, service connection in accordance with Allen is 
warranted.  However, the objective medical evidence fails to 
demonstrate that the veteran's asthma disability aggravates 
his cardiac disability.  The medical reports, VA and non-VA, 
are silent in this regard, and on VA examination in 2000 the 
examiner opined that it is unlikely that the veteran's 
cardiac disorder had any connection with his service-
connected asthma as far as etiology.  

Here, the evidence preponderates against the veteran's claim 
and is not in equipoise.  The matter is denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Increased Rating

The veteran seeks a rating in excess of 40 percent for his 
low back disability.  He contends that his pain has increased 
in severity, particularly on prolonged sitting and standing.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When evaluating the veteran's disabilities, the elements to 
be considered primarily include the history of the injury and 
reduction in the joint's normal excursion of movement on 
different planes.  38 C.F.R. §§ 4.41, 4.45.  Factors such as 
less movement than normal, more movement than normal, 
weakened movement, incoordination, and pain on movement, 
swelling, or instability, must be considered.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is also a factor of 
disability.  38 C.F.R. § 4.40.  Functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, associated with the veteran's 
disability are also for consideration.  38 C.F.R. §§ 4.10, 
4.40, 4.59.

Because the veteran's low back disability is currently rated 
as 40 percent disabling and the maximum percentage rating 
allowable under diagnostic codes 5292, 5294 and 5295 is 40 
percent, along with the absent of evidence indicative of 
ankylosis, the remaining question for this matter is whether 
the veteran's current disability picture meets the 
requirements for a 60 percent evaluation under diagnostic 
code 5293.  See generally 38 C.F.R. § 4.71a, Diagnostic Codes 
5289, 5292, 5294 and 5295 (2000).

Diagnostic Code 5293 provides that intervertebral disc 
syndrome with severe symptoms with recurring attacks and 
intermittent relief is rated at 40 percent.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief is rated at 60 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected low back disability.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue other than those 
discussed below.

The RO received the veteran's informal claim for an increased 
rating for the low back disability in January 1992.  VA 
outpatient treatment reports dated from 1990 to 1992 document 
complaints of chronic low back pain and that the veteran 
participated in physical therapy.  

On VA examination of the spine conducted in February 1993, 
the veteran complained of low back pain after "lifting".  
He stated that he was not able to lift heavy objects and 
usually had pain every day, which was equally distributed 
between the back and right buttock.  He rarely had radiation 
of pain to the knee.  On objective evaluation the veteran 
could heel and toe walk without difficulty.  The right lower 
extremity was 3/8 of an inch shorter than the left lower 
extremity.  Straight leg raising was positive for pain of the 
buttocks at 30 degrees on the right and 60 degrees on the 
left.  Reflexes were 2+ at the knee and ankle joints 
bilaterally.  No postural abnormalities, fixed deformity, or 
spasms were noted.  Forward flexion was to 60 degrees, with 
extension and left and right lateral flexion to 10 degrees, 
respectively.  No objective evidence of pain on motion was 
detected and neurological findings were normal.  The 
diagnosis was lower back pain without neurological deficit.  

VA outpatient treatment reports dated from 1992 to 1993 
primarily show treatment for unrelated disabilities.  In 
February 1993 L.E.K., M.D., recorded the veteran's complaints 
of severe pain of the lumbosacral spine.  At that time, 
physical examination showed flexion from 0 to 110 degrees.  
Although the veteran had limited lateral bending bilaterally, 
extension was good.  Deep tendon reflexes of the patella and 
Achilles were within normal limits.  There was a 2-centimeter 
leg length discrepancy, left longer than right.  X-rays 
revealed advanced degeneration of the lumbosacral spine and 
spondylolysis of L-5.  The impression was generalized 
osteoarthritis of the lumbosacral spine and spondylolysis of 
L-5.

On VA examination of the spine in November 1993 the veteran 
was able to toe and heel walk.  Straight leg raising was to 
30 degrees on the right and 45 degrees on the left.  Lasegue 
testing was positive.  The right lower extremity was one-inch 
shorter than the left lower extremity and swollen in size.  
Tenderness of the lumbosacral spine area and right buttocks 
was also noted.  The musculature of the back was within 
normal limits.  Flexion was to 60 degrees, with extension to 
20 degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 40 degrees bilaterally.  Pain was moderate on 
motion.  No neurological involvement was present, except for 
weakness of the right lower extremity compatible with old 
history of polio.  X-rays revealed degenerative joint disease 
and spondylolysis of L-5.  The diagnosis was degenerative 
joint disease/spondylolysis at L-5 with right sciatica and 
history of polio.

VA examination of the spinal cord, which was also conducted 
in November 1993, revealed no evidence of tumor or 
incontinence of the bladder or bowels.  Sciatica possibly at 
L5-S1 and partial impairment were noted.  The examiner 
attributed the veteran's weakness and atrophy to childhood 
polio.  The diagnosis was degenerative joint disease of the 
spine and right sciatica. 

On VA examination of the spine in July 1995 the veteran 
complained of constant low back pain aggravated with standing 
for more than 20 to 25 minutes and sitting for more than 25 
to 30 minutes.  He denied aggravation of back pain with 
coughing or sneezing and he denied any changes in his bowel 
and bladder habits.  On objective evaluation the veteran was 
able to walk on his tiptoes and heels.  Mild scoliosis of the 
thoracolumbar spine of the right was noted.  The right leg, 
measuring from the anterior superior iliac spine to the 
medial malleolus, was 85-centimeters and on the left it was 
86-centimeters.  Muscle spasm and pain with palpation of the 
paravertebral musculature and low back were not present.  
Range of motion tests showed flexion to 85 degrees, extension 
to 11 degrees, left lateral flexion to 33 degrees, right 
lateral flexion to 39 degrees, and rotation estimated in 
excess of 45 degrees bilaterally.  The veteran denied any 
pain with simulated rotation of the trunk.  

The examiner noted that the veteran's complaints of pain to 
mild touch of the entire right lower back, the lumbosacral 
spine, the right sacroiliac joint, and right sciatic notch 
appeared to be out of proportion to the pressure applied.  
Straight leg raising in the sitting position to full 
extension of the knee joints was negative.  In the supine 
position the veteran complained of severe pain of the lower 
back with straight leg raising to 45 degrees bilaterally.  On 
the right, pain was further aggravated on plantar flexion of 
the foot, but not on dorsiflexion.  Also, pain generated on 
straight leg raising on the right was not relieved with 
flexion of the knee joint.  The response on the left side was 
appropriate.  Deep tendon reflexes were present and 
symmetrical.  Muscle weakness and paresthesia were not 
present.  The diagnosis was low back syndrome.  

After examination, the examiner noted that numerous 
inconsistencies such as abnormal pain behavior and symptoms 
magnification were present.  The leg length discrepancy was 
based solely on clinical measurements which were unreliable 
too.  The examiner stated the veteran's complaints of hip 
pain were not related to his low back disability.  The 
etiology was undetermined.

On orthopedic examination, which was also conducted in July 
1995, the examiner noted that the veteran attended school and 
worked in the work/study program.  Examination of the lower 
back showed flexion to 90 degrees, extension to zero degrees, 
and that the veteran performed side bends to 40 degrees 
bilaterally without difficulty.  The June 1995 
electromyograph and nerve conduction velocity tests were 
normal.  The diagnoses were right leg length discrepancy, 
most likely congenital, given the veteran's history; chronic 
hip pain with mild degenerative features, most likely related 
to the years of a leg length discrepancy without correction; 
and chronic musculoskeletal low back pain, with some mild 
degenerative changes, most likely related to a long history 
of significant leg length discrepancy of 2-centimeters that 
went uncorrected until 1980.  The examiner however added that 
the leg length discrepancy was not related to the veteran's 
childhood polio.  The veteran also did not have sciatica or 
any nerve damage.  His disability was orthopedic and the leg 
length discrepancy caused his hip and low back disorders 
throughout the years.  

On VA clinical examination in July 1996 the veteran was able 
to stand up from the sitting position freely.  While wearing 
shoes his pelvis was held level and his spine was well 
compensated.  Moderate lumbar lordosis on standing with 
tenderness over the right posterior articulation L5-S1 and to 
a lesser extent over the right posterior articulation of L4-
L5, L3-L4, and L2-L3 was present.  Soreness over the right 
sciatic notch and over the right greater trochanter was 
present as well.  Objective evaluation also revealed evidence 
of paravertebral muscle spasm bilaterally, and on bending 
forward, there was an incomplete reversal of the lumbar 
lordosis.  Range of motion tests showed active flexion to 50 
degrees, extension to 15 degrees, flexion to the right to 
approximately 15 degrees, and rotation to 30 degrees 
bilaterally.  The veteran tolerated least, motions bending 
forward to the right and rotation to the right.  Discomfort 
was localized to the lumbosacral junction region and right 
midline.  

Leg length measurement of the right lower extremity was found 
shorter than the left and the right thigh appeared thinner 
than the left thigh.  On circumferential measurements, 10 
inches above the level of the tibial tubercle, the right 
thigh measured 19 and 3/4 of an inch and the left thigh 
measured 20 and 1/8 of an inch.  Both calves measured 14 and 
3/4 of an inch, 3 inches below the level of the tibial 
tubercles.  Neurologically, there was a vague hypesthesia 
over the outer aspect of the right thigh, lower leg, and 
foot.  Knee jerk reflexes were 3+ bilaterally and ankle jerk 
reflexes were 2+ bilaterally.  There was no weakness of 
dorsiflexion of the feet but there was a slight weakness of 
extension of the right great toes.  Straight leg raising on 
the right produced discomfort of the buttock with 70 degrees 
of raising, worsened by simultaneous dorsiflexion of the 
foot.  On the left, straight leg raising was well tolerated 
up to 80 degrees.  The veteran was able to perform a squat.  
Electromyograph and nerve conduction velocity tests revealed 
right L5-S1 radiculopathy probably more at the L-5 level.  
The diagnoses were spondylolysis of pedicle of L5 on the 
right and probably of the pedicle on the left with no 
evidence of spondylolisthesis, and mild lumbar spondylosis 
with small Schmorl's nodules of the upper margins of the 
vertebral bodies of L1 and L2 and early degenerative changes 
of the discs at L3-L4, L4-L5 as evidenced by routine x-rays 
and a magnetic resonance imaging scan, with history of right 
radiculopathy; and shortening of the right lower extremity of 
three quarters of an inch (by x-rays) with pelvic tilt to the 
right. 

On neurology examination in June 1996, motor strength of the 
lower extremities was 5/5 and deep tendon reflexes were 2+ 
throughout.  The impression was low back pain with radicular 
pain by history and limitation of movements due to hip pain.  

Another VA examination was conducted in November 1997.  The 
veteran's subjective complaints consisted of back pain that 
had gradually worsened over the past several years, 
exacerbated by prolonged standing (occurring after 
approximately 10 minutes), lifting objects no matter what 
weight, and sitting approximately 10-15 minutes.  He 
described the pain as radiating to his buttocks bilaterally, 
right greater than left, but not into the lower extremities.  
The veteran denied bowel or bladder changes, but stated he 
had occasional numbness and tingling down his entire right 
lower extremity into his foot.  He took Relafen with 
excellent relief of symptoms.  The veteran stated that he was 
a retired accountant secondary to low back pain.  Physical 
examination showed forward flexion to 70 degrees, backward 
extension to 30 degrees, lateral flexion to 30 degrees, right 
flexion to 20 degrees, and rotation to 45 degrees 
bilaterally.  Motor examination was 5/5 throughout except for 
4+ extensor hallucis longus bilaterally.  Sensory examination 
was grossly intact.  The veteran's gait was normal and deep 
tendon reflexes were 3+ of the knees and 2+ of the ankles.  
The toes were downgoing bilaterally.  Straight leg raising 
was negative.  Minimal tenderness on palpation of the lumbar 
paraspinal musculature and midline bilaterally was noted.  
The examiner reported that x-rays revealed excellent 
alignment of the lumbar spine with no evidence of decreased 
disc space height at any level or evidence of 
spondylolisthesis or spondylolysis.  The radiographic report 
showed Schmorl's nodes, mild degenerative changes, and par 
defects at L5.

After examination the examiner concluded the following:  the 
veteran's range of motion was moderately limited; the only 
neurological deficit found was trace weakness of the 
bilateral extensor hallucis longus musculature and feet; 
there was a mild degree of muscle spasm on extreme forward 
bending; the veteran had mild limited motion in forward 
bending while standing; no evidence of lumbar radiculopathy 
or lumbar myelopathy was detected; and the veteran's symptoms 
were consistent with moderate lumbar myofascial pain syndrome 
with lumbar strain.  Additionally, x-rays did not reveal any 
abnormalities that would be consistent with his complaints.  

The veteran's SSA reports contain duplicative copies of VA 
and private medical reports.

The veteran's most recent examination was conducted in 
January 2000.  At that time, he complained of difficulty when 
sitting for prolonged periods (especially when driving), 
numbness, and radiation of pain down the low back, into the 
right buttocks, and occasionally to the right knee.  He was 
unable lift and had frequent flare-ups from prolonged weight 
bearing and sitting.  Difficulty with sleeping was also 
noted.  Examination revealed moderate paravertebral muscle 
spasm, especially of the right which radiated into the right 
buttocks area.  Range of motion tests showed flexion to 60 
degrees, backward extension to 30 degrees, lateral flexion to 
25 degrees bilaterally, and rotation to 25 degrees 
bilaterally.  Leg length from the anterior superior iliac 
spine to the medial malleolus of the left leg was 33-inches 
and the right leg was 33 and 1/4-inches.  Range of motion 
results considered pain, fatigue, weakness, incoordination, 
and repetition.  The examiner stated that the veteran had 
acute flare-ups several times a week related to prolonged 
sitting or standing.  The flare-ups were really severe about 
five or six times a month.  Review of x-ray studies revealed 
spondylolysis of the pedicle L5 bilaterally without evidence 
of spondylolisthesis, and degenerative changes of L3 and L4, 
and L4 and L5 discs.  After examination, the examiner stated 
that the veteran had a significant decrease in functional 
loss.  The veteran had not been able to work since 1995, 
primarily because of his heart disease, but his work status 
was also limited by low back pain.  The veteran's low back 
disability resulted in increased limitation of functional 
ability due to pain, weakened movement, and excess 
fatigability.  

After reviewing the veteran's medical reports and applicable 
law and regulation, the Board finds that the medical evidence 
is in relative equipoise.  Thus, the criteria for an 
increased rating to 60 percent are met.  It is acknowledged 
that clinical findings from 1993 to 1995 generally show 
complaints of low back pain without neurological deficit, 
except for weakness and atrophy associated with a nonservice-
connected disability.  Also, during that time there was no 
objective evidence of muscle spasm, muscle weakness, or 
paresthesia.  Deep tendon reflexes were present and equal as 
well.  The Board also acknowledges that clinical findings, by 
history and currently, show that the veteran's ankle jerk 
reflexes have been and remain 2+ bilaterally.  Motor strength 
of the lower extremities also have been and remain 5/5.  
However, VA examination and laboratory reports dated in 1996 
and 2000 show evidence of right L5-S1 radiculopathy, 
paravertebral muscle spasm, and degenerative changes of the 
discs at L3-L4 and L4-L5.  Although on examination in 1997, 
the examiner stated that the veteran had moderate limitation 
of motion without evidence of lumbar radiculopathy, 
examination in 2000 showed findings of pain of the low back 
with evidence of moderate paravertebral muscle spasm, 
especially on the right which radiated into the right 
buttocks area.  Also the examiner noted that the veteran had 
acute flare-ups several times a week related to prolonged 
sitting and standing, and the flare-ups were really severe 
about five or six times a month.  Additionally, after 
examination, the examiner stated that the veteran had a 
significant decrease in functional loss.  The low back 
disability resulted in increased limitation of functional 
ability due to pain, weakened movement, and excess 
fatigability.  When considering the veteran's complaints of 
increased pain on prolonged walking and sitting, the 
approximate balance between the aforementioned negative and 
positive clinical findings, in conjunction with the mandates 
of DeLuca, the Board finds that in this case the benefit of 
the doubt rule is applicable.  As such, the criteria for 
entitlement to an increased rating to 60 percent are met.   

The provisions of 38 C.F.R. § 3.321(b)(1) (2000) have also 
been considered.  However, the record before the Board 
contains no evidence of "exceptional or unusual" 
circumstances demonstrating that the application of the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to this 
disability.  38 C.F.R. §§ 3.321(b)(1), 4.1.  Although SSA 
reports show that the veteran receives disability 
compensation and on examination in January 2000 the examiner 
stated that the veteran's low back disability also limited 
his work status, the evidence does not show that the veteran 
has required frequent hospitalization for his low back 
disability or that his disability has interfered with 
employment beyond that degree contemplated by the schedular 
rating.  Thus referral for consideration for an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to service connection for cardiac disability is 
denied.

Entitlement to a rating to 60 percent for a low back 
disability is granted, subject to the regulations pertinent 
to the disbursement of monetary funds.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

 

